Grant, J.
(after stating the facts). We deem it unnecessary to state more fully the proceedings taken and the objections thereto. The appellants stood by; saw these proceedings taken; do not claim to be damaged; their assessments are small; and they took none of the statutory steps to contest the legality of the drains. They are now about completed. Under the repeated decisions of this court, we think they are not now in position to raise the questions. The drain law provides methods for the speedy determination of all questions involving the validity of the proceedings. The evident intent and purpose of this is to have the validity determined before large expense is incurred and the drains constructed. The following decisions are conclusive against the appellants: Atwell v. Barnes, 109 Mich. 10 (66 N. W. 583); Moore v. McIntyre, 110 Mich. 237 (68 N. W. 130); Smith v. Carlow, 114 Mich. 67 (72 N. W. 22).
*287The constitutionality of this act has been attacked before, but perhaps not on the specific ground now alleged against it. A similar provision is found in the general tax law. We see no constitutional objection to adding an amount to cover contingent expenses.
The decree is affirmed, with costs.
The other Justices concurred.